Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 15-23 and 26-33 are currently pending and are addressed below.

Response to Amendment
The amendment filed 03/08/2021 has been entered. Claims 15-23 and 26-33 are currently pending. 
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art of record fails to meet the claim limitations, the Examiner respectfully disagrees. As detailed in the 35 USC 103 rejections below, Aiso teaches the limitations regarding the operations including moving a predetermined part by force and position control ([0059-0060] and [0070]) and the switching conditions including at least a position of the predetermined part ([0121]), whereas previously cited Jakunen teaches utilizing separate cores of a processor for separate control processes. The Examiner further notes that Applicant has not provided specific arguments for how the claim amendments allegedly overcome the prior art references, but merely alleges the prior art does not meet the limitations. The Examiner believes that all limitations are taught and/or rendered obvious by the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Aiso et al. (US 2015/0105907) in view of Jakunen et al. (US 2018/0065244).

Regarding claim 15: 
Aiso teaches a robot control apparatus comprising: 
a memory (main storage /aux storage devices 92, 93, see at least [0108]) storing a robot program describing a plurality of operation contents related to movement of a predetermined part of a robot (functions of control units realized by processor executing programs from storage, see at least [0109], [0126]) and a plurality of switching condition for switching amongst operation contents of the plurality of operation contents (start and end conditions, see at least [0121]), the plurality of operation contents including an operation of moving the predetermined part by a position control and an operation of moving the predetermined part by a force control (operations may include moving objects, see at least [0059-0060], operations include switching between visual servoing, force control, and impedance control, see at least [0118-0124]), the plurality of switching conditions including at least one of a condition defined by a position of the predetermined part and a condition defined by a force applied to the predetermined part (switching conditions may be set by user, not limited, including at least position of the end effector, part, see at least [0121]);
a first control portion configured to read an operation command for causing the robot to execute one of the plurality of operations and one of the plurality of switching conditions from the memory and output the read operation command and the read switching condition (main control unit 202, see at least [0120]); and 
a second control portion configured to feedback control the robot based on the operation command and an output result of the sensor (impedance control unit, position control unit, visual servoing control unit, 210, 220, 230), 
wherein the first control portion is configured to output a new operation command output from the first control portion and an output result of a sensor that detects a status of the robot (switching between different control units based on user set switching conditions, see at least [0120-0124]);
wherein if the first control portion receives information indicating that the switching condition is satisfied while the feedback control is executed by the second control portion, the first control portion is configured to read out a new operation command for causing the robot to execute a next operation content to be executed and a switching condition for switching the next operation content from the memory and to output the new operation command and the switching condition for switching the next operation content to the second control portion (switching between different control units based on user set switching conditions, various control units having set start/stop conditions, see at least [0120-0124]).
Although Aiso does not explicitly teach the specific information transfer between the “portions”, the Examiner notes that since the “portions” are software modules, and Aiso meets all claim limitations with respect to functionality, any distinction between the way the software modules are written, divided, or how functionality is shared between the modules is a matter of design choice. Calling different software functions and passing information between the functions or different software modules/programs are conventional programming techniques and would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention. 
Aiso further teaches running parallel processes on a single processor. Aiso does not explicitly teach the processor being a multi-core processor or assigning specific processes to different cores of the processor.


It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system and method as taught by Aiso with the technique of utilizing multiple core processors to independently run processes as taught by Jakunen in order to shorten the control cycles for the commands to the actuators of the robot.

Regarding claim 16:
Aiso further teaches a determination portion configured to determine whether the output result of the sensor matches the switching condition (see at least [0120-0123]).

Regarding claim 17:
Aiso further teaches wherein the second control portion is configured to determine the status of the robot based on the output result of the sensor and determine whether the switching condition output from the first control portion is met (at least switching condition based on position on a route, for example, see at least 0121]).

Regarding claim 18:
Aiso teaches the limitations as in claim 15 above. Aiso further teaches wherein the specific control modes may be started and ended based on various user-defined conditions, including time-based conditions (see at least [0121]). Aiso does not explicitly teach the time being a predetermined time after receiving a switching condition.
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to modify the robotic control system and method as taught by Aiso, in light of the teaching that the start and end conditions are variable and user configurable, to set start conditions based on any known user defined conditions, including a time from an event occurring, such as switching condition being received in order to allow for smooth switching between control modes.

Regarding claim 19:
Aiso further teaches wherein the instruction portion is configured to control an operation of an external apparatus according to the information received from the control portion (see at least imaging device 30).

Regarding claims 20-21:
 wherein the instruction portion is configured to transmit a new parameter to the control portion as the operation command (setting target impedance, target positions, see at least [0127-0134]).

Regarding claim 22:
Aiso further teaches wherein the parameter includes a coefficient of an arithmetic operation used in the feedback control (see at least target coefficients, [0128], alternately weights, see at least [0120]).

Regarding claim 23:
Aiso further teaches wherein, in a state where the parameter is being switched, the control portion is configured to perform interpolation of the parameter before switching and the parameter after switching using an interpolation function (see at least Fig. 13, [0146-0150]).

Regarding claims 26-27:
Aiso teaches the limitations as in claim 15 above. Aiso further teaches running parallel processes on a single processor. Aiso does not explicitly teach the processor being a multi-core processor or assigning specific processes to different cores of the processor.
At the time of the invention, the benefits of multi-core processing where old-and-well known. For example, Jakunen teaches a system and method of controlling a robotic device wherein a first and second control portion are assigned to different cores 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the robotic control system and method as taught by Aiso with the technique of utilizing multiple core processors to independently run processes as taught by Jakunen in order to shorten the control cycles for the commands to the actuators of the robot.

Regarding claims 28 and 30-31, Aiso teaches a robot, robot control apparatus, control method, and computer medium as in claim 15 above.

Regarding claim 32:
Aiso further teaches wherein the sensor comprises a torque sensor and an encoder (alternately, torque values at various joints, at least implying torque sensors, see at least [0060] and [0076]).
Alternately, in light of Aiso’s teaching of using torque values, it would have been obvious to utilize torque sensors for determining joint torques as they are conventional sensor types for determining joint torques in robot arms.  

Regarding claim 33:
 wherein the plurality of switching conditions includes at least one of a condition defined as a position of the predetermined part being equal to or higher than a predetermined value, a condition defined as a position of the predetermined part being equal to or lower than a predetermined value, a condition defined as a force applied to the predetermined part being equal to or higher than a predetermined value, and a condition defined as a force applied to the predetermined part being equal to or lower than a predetermined value (user defined switching conditions including at least predefined positions, see at least [0121]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RYAN J. RINK
Examiner
Art Unit 3664

/Ryan Rink/Primary Examiner, Art Unit 3664